Citation Nr: 0706740	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tooth loss, to 
include as secondary to the service-connected disability of 
residuals of a fractured left mandible.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, and an August 2004 rating decision 
from the VA RO in St. Louis, Missouri.  

The transcript of the September 2006 hearing before the 
undersigned contains numerous instances in which the 
testimony was not transcribed, but was described as 
inaudible.  In the event that a hearing has not been 
transcribed in whole or in part due to equipment failure or 
other cause, the appellant or representative may move for a 
new hearing in writing, specifying why prejudice would result 
from the failure to provide a new hearing.  See 38 C.F.R. § 
20.717 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

Several documents in the record indicate that immediately 
following discharge in August 1968, the veteran received 
dental treatment at the John Cochran VA Medical Center in St. 
Louis, Missouri.  In December 2003, the Board remanded the 
veteran's appeal involving service connection for tooth loss.  
One of the Board's instructions was to obtain the veteran's 
medical records from the John Cochran and Jefferson Barracks 
VA Medical Centers in St. Louis, Missouri, for any dental 
treatment since his separation from service.  Although the 
claims folder contains a request for dental records from 
September 1968, the records received in response to that 
request do not include VA treatment records earlier than 
1979.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159), nothing in the 
claims folder indicates that the RO followed up its request 
for those earlier VA treatment records.  See 38 C.F.R. 
§ 3.159(c)(2) (VA will make as many requests as are necessary 
to obtain relevant Federal records).  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran's claim for service connection for tooth loss 
includes the secondary claim that his tooth decay and 
periodontal disease (which may have caused his tooth loss) 
have been aggravated by the treatment for his service-
connected residuals of a fractured left mandible.  In the 
August 2001 remand, the Board included instructions that a 
dental examination be provided to the veteran and that the 
examiner address the issue whether mandible fracture 
residuals make worse any other condition that may have caused 
tooth loss.  The January 2003 C&P dental examination report 
failed to address that issue and in December 2003, the 
Board's remand again instructed that the dental examiner 
should provide an opinion as to whether the veteran's 
service-connected mandible fracture residuals make worse any 
other condition that may have caused the veteran's tooth 
loss.  The February 2005 dental examination report failed to 
address that issue.  The RO contacted the examiner and 
provided a list of issues to be addressed in an addendum, one 
of which was the question whether the veteran's service-
connected mandible fracture residuals make worse any other 
condition that may cause tooth loss.  The April 2005 addendum 
fails to address that issue.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (if any action is essential for a proper 
appellate decision, a Veterans Law Judge shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken).   If the same examiner is available 
to provide the required opinion, obtain a supplemental 
medical opinion on that issue.  If he is not available, the 
veteran should be scheduled for an appropriate examination.  

In his September 2004 notice of disagreement, the veteran 
asserted that his tinnitus (which is worse on the left side) 
and his hearing loss (which is only on the left side) are 
related to the July 1967 injury in which his left mandible 
was fractured.  The record contains no medical opinion as to 
whether those disabilities are related to the injury that 
fractured his left jaw.  Accordingly, a medical opinion is 
needed on this issue.   If the same examiner who performed 
the July 2004 audio examination is available to provide the 
required opinion, obtain a supplemental medical opinion on 
that issue.  If she is not available, the veteran should be 
scheduled for an appropriate examination.  

Moreover, with respect to the tinnitus claim, at his 
September 2006 hearing before the Board, the veteran 
indicated that the audiologist at the 2004 audio examination 
misunderstood the veteran's statements with respect to the 
tinnitus he experienced during high school.  The veteran 
testified that during high school, he once experienced 
temporary tinnitus that was resolved before he was inducted 
into military service.  He further testified that his current 
tinnitus had its onset when a pallet of ammunition exploded 
during service and that he has experienced recurrent tinnitus 
symptoms since then.  But the audiologist's opinion is based 
on the fact that the veteran's tinnitus had had its onset 
prior to service.  A medical opinion based on inaccurate 
facts does not provide medical evidence sufficient to decide 
the claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on inaccurate factual premise is not 
probative); 38 C.F.R. § 3.159(c)(4) (VA will obtain a medical 
opinion if there is insufficient medical evidence necessary 
to decide the claim).  Accordingly, a remand is necessary to 
obtain a medical opinion based on all the facts in the 
record.  

The appellant is hereby notified that if any examinations are 
scheduled, it is the appellant's responsibility to report for 
the examinations and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

The veteran was not asked to provide VA with any evidence in 
his possession that pertains to the claim, as required by 
38 C.F.R. § 3.159(b).  Nor was he notified of the evidence 
required to establish the degree of disability and effective 
date of the disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   Such notice must be given.

In May 2005, the RO issued a supplemental statement of the 
case in the appeal involving the tooth loss claim.  In 
June 2005, the RO issued a statement of the case in the 
appeal involving the hearing loss and tinnitus claims.  The 
RO thereafter received correspondence from the veteran in 
August 2006, before the veteran was notified in October 2006 
that the appeals had been certified to the Board and the 
records transferred to the Board.  This additional evidence 
should be considered by the agency of original jurisdiction 
in readjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with 38 C.F.R. § 3.159(b) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Comply with 38 C.F.R. § 3.159(c)(2) in 
obtaining 
the veteran's medical records from the 
John Cochran and Jefferson Barracks VA 
Medical Centers in St. Louis, Missouri, 
for any dental treatment since his 
separation from service.  Any evidence 
obtained should be associated with the 
claims file.  

3.  After the efforts to obtain VA dental 
treatment records have been completed, 
obtain a medical opinion on the veteran's 
tooth loss claim.  If the examiner who 
performed the February 2005 C&P dental 
examination is available, request from him 
an additional report that provides an 
opinion, with complete rationale, as to 
whether the veteran's service-connected 
mandible fracture residuals make worse any 
other condition that may have caused the 
veteran's tooth loss.  If further 
examination of the veteran is necessary to 
provide that opinion, the veteran should 
be scheduled for an additional 
examination.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination.  The claims 
file should be made available to the 
examiner.  Any testing deemed necessary by 
the examiner should be conducted and the 
results of such tests should be addressed 
in the report.  The examiner should 
provide an opinion, with complete 
rationale, as to the following:  (a) What 
are the veteran's current diagnoses?; (b) 
With respect to any currently noted tooth 
loss, is it more likely than not, as 
likely as, or less likely than not, that 
the veteran's tooth loss is traceable to 
the veteran's service-connected mandible 
fracture?; (c) Has the veteran's service-
connected mandible fracture residuals made 
worse any other condition that may have 
caused tooth loss?; (d) If it is 
determined that the veteran does not have 
tooth loss due to mandible fracture, the 
examiner should expressly say so and 
provide detailed reasons for such an 
opinion.  If the examiner provides an 
opinion that is contrary to one already of 
record, the examiner should point to 
specific findings and/or medical authority 
to explain why his or her opinion differs 
from the opinions already of record. The 
examiner should specifically comment on 
the findings made in the August 1997, 
January 2003, February 2005, and 
April 2005 examination reports.    


4.  Obtain a medical opinion on the 
veteran's tinnitus claim.  If the examiner 
who performed the July 2004 C&P audio 
examination is available, request from her 
an additional report.  Provide the 
examiner with the claims file.  Notify her 
that the veteran has provided additional 
facts and arguments regarding his tinnitus 
claim since the last examination.  The 
examiner should provide an opinion, with 
complete rationale, as to whether the 
veteran's tinnitus is related to any 
event, injury, or disease during service 
(to include the explosion of a pallet of 
ammunition and the injury during which his 
left mandible was fractured).  If further 
examination of the veteran is necessary to 
provide that opinion, the veteran should 
be scheduled for an additional 
examination.  

If the same examiner is not available to 
provide an additional report, schedule the 
veteran for an examination with another 
examiner.  The claims file should be made 
available to the examiner.  Any testing 
deemed necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  The 
examiner should provide an opinion, with 
complete rationale, as to whether the 
veteran has a current tinnitus disability 
and if so, whether that tinnitus 
disability is related to any event, 
injury, or disease during service (to 
include the explosion of a pallet of 
ammunition and the injury during which the 
veteran fractured his left mandible).  If 
the examiner's report differs from the 
July 2004 examination report, an 
explanation, with complete rationale, of 
those differences should be included in 
the report.  

5.  Thereafter, readjudicate the appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case.  After an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


